         Case 2:20-cv-01153-GJF Document 10 Filed 02/12/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

SHANON CRUMBLEY,

              Plaintiff,

v.                                                                 No. 2:20-cv-01153-GJF

CLEE CRUMBLEY et al.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on pro se Plaintiff’s Second Amended Complaint

for Civil Racketeering and Constitutional Rights Violations, Doc. 7, filed January 19, 20201

(“Second Amended Complaint”), Plaintiff’s Motion for Appointment of Counsel, Doc. 8, filed

January 19, 2021, and Plaintiff’s Motion for Service of Summons and Complaint, Doc. 9, filed

January 19, 2021.

Second Amended Complaint

       Because the original Complaint failed to state a claim upon which relief can be granted for

some of Plaintiff’s claims, and because other claims appeared to be barred by the Younger

abstention doctrine, the Court granted Plaintiff an opportunity to show cause why certain claims

are not barred by the Younger abstention doctrine and to file an amended complaint. See Doc. 4,

filed November 10, 2020. The Court anticipated that Plaintiff would file two documents: (i) a

response to the order to show cause; and (ii) an amended complaint. Plaintiff filed her response

and amended complaint in one document which will make it difficult for Defendants to answer.

See Doc. 5, filed December 1, 2020. The Court ordered Plaintiff to file a second amended
          Case 2:20-cv-01153-GJF Document 10 Filed 02/12/21 Page 2 of 7




complaint which does not include her responses to the Order to Show Cause. See Doc. 6, filed

December 29, 2020.

        Plaintiff’s Second Amended Complaint fails to state a claim upon which relief can be

granted against several of the Defendants as described below.

Racketeering

        Plaintiff states "[m]y complaint is a violation of 18 U.S.C. 1962(b) – Acquire an Interest

in an Enterprise Through Racketeering Activity." Second Amended Complaint at 2. "Any person

injured in his business or property by reason of a violation of section 1962 of this chapter may sue

therefor" to recover threefold the damages she sustains. 18 U.S.C. 1964(c). “To maintain a cause

of action under § 1964(c), a plaintiff must plead and ultimately prove: (1) that the defendant

violated § 1962; (2) that the plaintiff's business or property was injured; and (3) that the defendant's

violation is the cause of that injury.” Safe Streets Alliance v. Hickenlooper, 859 F.3d 865, 881

(10th Cir. 2017). The allegations in the Second Amended Complaint do not clearly show that any

of the Defendants violated § 1962.

Judicial Immunity

        The Second Amended Complaint asserts claims against state-court Judges Grijalva and

Stewart. See Second Amended Complaint at 6, 11, 14 “[S]tate court judges are absolutely immune

from monetary damages claims for actions taken in their judicial capacity, unless the actions are

taken in the complete absence of all jurisdiction.” Sawyer v. Gorman, 317 Fed.Appx. 725, 727

(10th Cir. 2008) (quoting Mireles v. Waco, 502 U.S. 9, 11-12 (1991)); Stump v. Sparkman, 435

U.S. 349, 356–57 (1978) (articulating broad immunity rule that a “judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess of his




                                                   2
          Case 2:20-cv-01153-GJF Document 10 Filed 02/12/21 Page 3 of 7




authority”). The allegations in the Second Amended Complaint show that the judges' actions, such

as holding hearings and issuing orders, were taken in the judges’ judicial capacity.

Prosecutorial Immunity

       The Second Amended Complaint appears to assert constitutional violation claims against

one or more Deputy District Attorneys stating the "state prosecutors dropped every real domestic

violence charge [Defendant] Crumbley was brought up on," "dismissed the domestic violence

charges on [Defendant Crumbley] without notice," and the "DA's office refused to press charges

even with a report containing a witness and court details." Complaint at 8 ¶ 12, 9, 21. “[A]

prosecutor is entitled to absolute immunity for those actions that cast him in the role of an advocate

initiating and presenting the government's case.” Mink v. Suthers, 482 F.3d 1244, 1261 (10th Cir.

2007). The allegations in the Second Amended Complaint clearly cast the Deputy District

Attorneys in the role of an advocate initiating and presenting the government’s case.

Dismissal of State Court Cases

       Plaintiff asks the Court to: "Dismiss the new charges that have been placed against me. M-

20-MR-202000053 & M-20-VM-202000029." Complaint at 31, ¶ 5. Plaintiff also asks the Court

to: "Dismiss the pending case in the court of appeals for harassment. The first scheme Fowler and

Crumbley accomplished with Richardson. A-1-CA-38347." Complaint at 32, ¶ 6. The Younger

abstention doctrine "dictates that federal courts not interfere with state court proceedings ... when

such relief could adequately be sought before the state court." Rienhardt v. Kelly, 164 F.3d 1296,

1302 (10th Cir. 1999).

Criminal Statutes

       The Second Amended Complaint fails to state a claim for violations of 18 U.S.C. § 242,

Deprivation of rights under color of law because 18 U.S.C. § 242 is a criminal statute. See



                                                  3
          Case 2:20-cv-01153-GJF Document 10 Filed 02/12/21 Page 4 of 7




Complaint at 7 (stating "Section 242 Title 18 – Deprivation of Rights under Color of Law has

taken place").   “[C]riminal statutes do not provide for private civil causes of action.” Kelly v.

Rockefeller, 69 Fed.Appx. 414, 415-416 (10th Cir. 2003); Diamond v. Charles, 476 U.S. 54, 64

(1986) (“[A] private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another”).

State Actors

       The Second Amended Complaint alleges that Defendants violated Plaintiff's constitutional

rights, but some of the Defendants are not state actors. Section 1983 only authorizes suits against

persons acting under color of state law. See McCarty v. Gilchrist, 646 F.3d 1281, 1285 (10th Cir.

2011)(“Section 1983 provides a federal civil remedy for the deprivation of any rights, privileges,

or immunities secured by the Constitution by any person acting under color of state law”). The

“state action doctrine requires that the deprivation must be caused by the exercise of some right or

privilege created by the State or by a rule of conduct imposed by the state or by a person for whom

the State is responsible and the party charged with the deprivation must be a person who may fairly

be said to be a state actor.” Stone v. Elohim, Inc., 336 Fed.Appx. 841, 842 (10th Cir. 2009) (quoting

Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982)). “Private persons may be said to act

under color of state law if they are jointly engaged with state officials in the challenged action ...

But private conduct that is not fairly attributable to the State is simply not actionable under § 1983,

however discriminatory or wrongful the conduct is.” Hall v. Witteman, 584 F.3d 859, 864 (10th

Cir. 2009). A plaintiff can state a cognizable § 1983 claim against private citizens if he adequately

alleges that the private citizen defendants conspired with the state actors to violate his federal

rights. See Beedle v. Wilson, 422 F.3d 1059, 1073 (10th Cir. 2005). “[W]hen a plaintiff attempts

to assert the state action required for a § 1983 claim against private actors based on a conspiracy



                                                  4
          Case 2:20-cv-01153-GJF Document 10 Filed 02/12/21 Page 5 of 7




with government actors, ‘mere conclusory allegations with no supporting factual averments are

insufficient,’ [instead] the plaintiff must specifically plead “facts tending to show agreement and

concerted action.” Id.

Proceeding in forma pauperis

       Plaintiff is proceeding in forma pauperis. The statute governing proceedings in forma

pauperis states "the court shall dismiss the case at any time if the court determines that . . . the

action . . . fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see also

Webb v. Caldwell, 640 Fed.Appx. 800, 802 (10th Cir. 2016) ("We have held that a pro se complaint

filed under a grant of ifp can be dismissed under § 1915(e)(2)(B)(ii) for failure to state a claim . .

. only where it is obvious that the plaintiff cannot prevail on the facts he has alleged and it would

be futile to give him an opportunity to amend").

       While the Complaint can be dismissed under § 1915(e)(2)(B)(ii) for failure to state a claim,

it is not obvious that it would be futile to give Plaintiff an opportunity to amend.

       If Plaintiff files a third amended complaint, the paragraphs in the third amended complaint

must be numbered. See The District of New Mexico’s Guide for Pro Se Litigants at 9 ("The body

of the complaint consists of numbered paragraphs"). The District of New Mexico’s Guide for Pro

Se Litigants (November 2019) is available under the “Pro Se” section on the Court’s website:

https://www.nmd.uscourts.gov. The Second Amended Complaint does not list the Defendants.

The third amended complaint must clearly identify each Defendant, clearly state which claims

Plaintiff is asserting against each Defendant, and include factual allegations supporting those

claims. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a complaint must "give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests"); Nasious v.

Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492 F.3d 1158, 1163 (10th



                                                   5
          Case 2:20-cv-01153-GJF Document 10 Filed 02/12/21 Page 6 of 7




Cir. 2007) (“[T]o state a claim in federal court, a complaint must explain what each defendant did

to him or her; when the defendant did it; how the defendant’s action harmed him or her; and, what

specific legal right the plaintiff believes the defendant violated.”).

Motion for Appointment of Counsel

       Plaintiff asks the Court to appoint counsel because she has a limited understanding of the

law and cannot afford to retain counsel. Plaintiff states: “if there is an attorney who has indicated

a willingness to accept such cases on a pro bono basis please refer me to one.” Motion to Appoint

Counsel at 1.

       “[C]ivil litigants have no right to counsel.” Witmer v. Grady County Jail, 483 Fed.Appx.

458, 462 (10th Cir. 2012). “Factors to be considered in deciding whether to appoint counsel [in a

civil case] include the merits of the claims, the nature of the factual issues raised in the claims, the

litigant’s ability to present the claims, and the complexity of the legal issues raised by the claims.”

Spencer v. City of Cheyenne, 1 Fed.Appx. 863, 865 (10th Cir. 2001). When a Plaintiff is

proceeding pursuant to 28 U.S.C. § 1915, “[t]he burden is on the applicant to convince the court

that there is sufficient merit to his claim to warrant the appointment of counsel.” Hill v. SmithKline

Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004).

       The Court denies Plaintiffs’ motion to appoint counsel. The Court has ordered Plaintiff to

file a third amended complaint. Until the third amended complaint is filed, the Court cannot

determine whether there is sufficient merit to Plaintiffs’ claims to warrant the appointment of

counsel. More importantly, Plaintiff has not cited, and the Court has not found, any legal authority

which would allow the Court to appoint counsel in this case. The Court refers Plaintiff to the

District of New Mexico’s Guide for Pro Se Litigants (November 2019) which, on page 6, lists

resources for legal representation.



                                                   6
             Case 2:20-cv-01153-GJF Document 10 Filed 02/12/21 Page 7 of 7




Motion for Service on Defendants

       Section 1915 provides that the “officers of the court shall issue and serve all process, and

perform all duties in [proceedings in forma pauperis]”). 28 U.S.C. § 1915(d). The Court will not

order service of Summons and Complaint on Defendants at this time because the Second Amended

Complaint fails to state a claim against some of the Defendants. The Court will order service if

Plaintiff files: (i) a third amended complaint that states claims over which the Court has

jurisdiction; and (ii) a motion for service which provides Defendants’ addresses.

       IT IS ORDERED that:

       (i)       Plaintiff’s Motion for Appointment of Counsel, Doc. 8, filed January 19, 2021, is

                 DENIED.

       (ii)      Plaintiff’s Motion for Service of Summons and Complaint, Doc. 9, filed January

                 19, 2021, is DENIED.

       (iii)     Plaintiff shall, within 21 days of entry of this Order, file a third amended complaint.

                 Failure to timely file a third amended complaint may result in dismissal of this case.




                                                _______________________________________
                                                THE HONORABLE GREGORY J. FOURATT
                                                UNITED STATES MAGISTRATE JUDGE




                                                   7
